Name: Commission Regulation (EEC) No 3854/87 of 22 December 1987 on arrangements for imports into France, Ireland and Spain of certain textile products (category 7) originating in Pakistan
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  international trade;  Europe
 Date Published: nan

 No L 363/22 Official Journal of the European Communities 23 . 12. 87 COMMISSION REGULATION (EEC) No 3854/87 of 22 December 1987 on arrangements for imports into France, Ireland and Spain of certain textile products (category 7) originating in Pakistan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into France, Ireland and Spain of textile products of category 7 specified in the Annex hereto and originating in Pakistan exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, Pakistan was notified on 1st October 1987 of a request for consulta ­ tions ; whereas, as a result of these consultations, it was agreed to make the textile products in question subject to quantitative limits for the years 1987 to 1991 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Pakistan between 9 October 1987 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1987 ; Whereas this quantitative limit should not prevent the importance of products covered by it shipped from Pakistan to France, Ireland and Spain before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France, Ireland and Spain of the category of products originating in Pakistan and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from Pakistan to France, Ireland and Spain before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presen ­ tation of a bill of lading or other transport document proving that shipment actually took place before that date . 2. Imports of such products shipped from Pakistan to France and Italy after the entry into force of this Regula ­ tion shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from Pakistan to France, Ireland and Spain on or after 9 October 1987 and released for free circulation, shall be deducted from the quantitative limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from Pakistan before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 387, 31 . 12. 1986, p. 42. No L 363/2323 . 12. 87 Official Journal of the European Communities ANNEX NIMEXE code ( 1987) Description Third country Units Member States Quantitative limitsCate ­ gory CCT heading No (1987) 4 (5) 6 V) (8)1 2 (3) 7 60.05 Pakistan 1 000 pieces F60.05-22, 23, 24, 25 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool , cotton or man-made fibres A II b) 4 aa) 22  33 44 55 61.02 61.02-78 , 82, 85 B II e) 7 bb) cc) ee) From 9 October to 31 December 1987 : 235 1988 : 1 071 1989 : 1 114 1990 : 1 159 1991 : 1 205 From 9 October to 31 December 1987 : ZO 1988 : 92 1989 : 95 1990 : 99 1991 : 103 IRL1 000 pieces 1 000 pieces ES From 9 October to 31 December 1987 : 50 1988 : 229 1989 : 238 1990 : 247 1991 : 257